DETAILED ACTION
1.	The following Office Action is based on the preliminary amendment filed on June 30, 2021, having claims 2-21 (claim 1 having been cancelled). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,620 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and the patent describe the same invention. However, claim 1 of the Patent omits that the first and second images are displayed on a “user interface (UI),” and claim 1 of the instant application omitting that “a change has occurred to the blockchain” due the contents not matching a first hash value. 
Thus, it would have been obvious to someone of ordinary skill in the art to omit the reason (e.g. change has occurred to blockchain”) why the contents of the blockchain did not match a first hash value without departing from the scope of the invention. The motivation to omit the reason why the contents of the blockchain were deemed invalid due to mismatch of the hash value is to have a flexible where the contents of the blockchain may be rejected for other failed authentication reasons. It has been held that omission of an element and its function is an obvious expedient if
the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).


4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and the patent describe the same invention. However, claim 1 of the Patent omits that the first and second images are displayed on a “user interface (UI),” and claim 1 of the instant application omitting that “a change to the first hash value” due the contents not matching a first hash value. 
Thus, it would have been obvious to someone of ordinary skill in the art to omit the reason (e.g. a change to the first had value”) why the contents of the blockchain did not match a first hash value without departing from the scope of the invention. The motivation to omit the reason why the contents of the blockchain were deemed invalid due to mismatch of the hash value is to have a flexible where the contents of the blockchain may be rejected for other failed authentication reasons. It has been held that omission of an element and its function is an obvious expedient if
the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).

Allowable Subject Matter
5.	Claims 2-21 would be allowable upon filing of a Terminal Disclaimer to overcome the Double Patenting rejections.
	The closest prior art reference is Jreij et al. (US 2019/00042753 A1) which discloses that a RAC 180 determines whether an embedded hash matches a second calculated hash value, wherein if the hashes do not match, the RAC 180 identifies a specific image that has failed validation [0060]. When the specific image fails validation an error message is generated and stored. The error message includes the image that has failed authentication. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471